

EXHIBIT 10.2

OCCIDENTAL PETROLEUM CORPORATION 2005 LONG-TERM INCENTIVE PLAN
COMMON STOCK AWARD
FOR NON-EMPLOYEE DIRECTORS
GRANT AGREEMENT




Name of Grantee:


Date of Grant:


Number of Shares of Common Stock:




Agreement (this “Agreement”) made as of the Date of Grant between OCCIDENTAL
PETROLEUM CORPORATION, a Delaware corporation (“Occidental”), and with its
subsidiaries (the “Company”), and the Eligible Person receiving this Award (the
“Grantee”).
 
 
1.      Grant of Common Stock.  In accordance with this Agreement and the
Occidental Petroleum Corporation 2005 Long-Term Incentive Plan, as amended from
time to time (the “Plan”), Occidental hereby grants to the Grantee as of the
Date of Grant, the number of shares of Common Stock set forth above. The Common
Stock shall be fully paid and nonassessable and shall be represented by a
book-entry account registered in the name of the Grantee with Occidental’s
registrar and stock transfer agent that will be subject to the restrictions
hereinafter set forth until those shares have become transferable in accordance
with Section 2.
 
 
2.    Restrictions on Transfer of Common Stock.  Fifty percent (50%) of the
shares of Common Stock may not be transferred, sold, pledged, exchanged,
assigned or otherwise encumbered or disposed of by the Grantee, except to
Occidental, until the third anniversary date of this grant, and the other fifty
percent (50%) of such shares shall be subject to such transfer restrictions
until the Grantee ceases to serve on the Board for any reason, including as a
result of the Grantee’s death or Disability (the “Grantee’s termination”);
provided, however, that (i) the Grantee may designate from time to time any
beneficiary or beneficiaries to whom any shares of Common Stock and any cash
amounts are to be paid in case of the Grantee’s death before receipt of such
Common Stock and cash and (ii) all of the shares of Common Stock shall
immediately become transferable in the event of a Change of Control or the
Grantee’s termination.  If a written beneficiary designation is not on file with
Occidental at the time of the Grantee’s death, the Grantee’s interest in the
Common Stock will be transferred by will or the laws of descent and
distribution.  Any purported transfer, encumbrance or other disposition of the
Common Stock that is in violation of this Section 2 shall be null and void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in the Common Stock.
 
 
3.    Vesting of Common Stock. The Common Stock shall be fully vested and
nonforfeitable as of the Date of Grant.
 
 

1



--------------------------------------------------------------------------------



EXHIBIT 10.2

4.    Dividend, Voting and Other Rights.  Except as otherwise provided herein,
the Grantee shall have all of the rights of a stockholder with respect to the
shares of Common Stock, including the right to vote such shares and receive any
dividends that may be paid thereon; provided, however, that any additional
shares of Common Stock or other securities that the Grantee may become entitled
to receive pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of Occidental shall be subject to the same
restrictions as the shares of Common Stock.
 
 
5.    Retention as Director.  Nothing contained in this Agreement shall
interfere with or limit in any way the right of the stockholders of Occidental
to remove the Grantee from the Board pursuant to the by-laws of Occidental, nor
confer upon any Grantee any right to continue in the service of Occidental as a
member of the Board.
 
 
6.    Taxes and Withholding.  The Grantee is responsible for any federal, state,
local or non-U.S. tax, including income tax, social insurance, payroll tax,
payment on account or other tax-related withholding with respect to the grant of
Common Stock (including the grant, the vesting, the receipt of Common Shares,
the sale of Common Shares and the receipt of dividends, if any).  The Company
does not guarantee any particular tax treatment or results in connection with
the grant or vesting of the Common Stock or the payment of dividends.
 
 
7.    Compliance with Law.  The Company will make reasonable efforts to comply
with all applicable federal, state and foreign securities laws; however, the
Company will not issue any Common Shares or other securities pursuant to this
Agreement if their issuance would result in a violation of any such law by the
Company.
 
 
8.    Adjustments.  The number or kind of shares of stock covered by this Common
Stock Award shall be adjusted in order to prevent dilution or expansion of the
Grantee’s rights under this Agreement as a result of events such as stock
dividends, stock splits, or other change in the capital structure of Occidental,
or any merger, consolidation, spin-off, liquidation or other corporate
transaction or event having a similar effect.  If any such adjustment occurs,
the Company will give the Grantee written notice of the adjustment containing an
explanation of the nature of the adjustment.
 
 
9.    Amendments.  The Plan may be modified, amended, suspended or terminated by
the Company at any time, as provided in the Plan.  Any amendment to the Plan
will be deemed to be an amendment to this Agreement to the extent it is
applicable to this Agreement; however, except to the extent necessary to comply
with applicable law, no amendment will adversely affect the rights of the
Grantee under this Agreement without the Grantee’s consent.
 
 
10.    Severability.  If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, the invalidated
provisions shall be deemed to be separable from the other provisions of this
Agreement, and the remaining provisions of this Agreement will continue to be
valid and fully enforceable.
 

2



--------------------------------------------------------------------------------



EXHIBIT 10.2

11.    Relation to Plan; Interpretation.  This Agreement is subject to the terms
and conditions of the Plan.  In the event of any inconsistent provisions between
this Agreement and the Plan, the provisions of the Plan control.  Capitalized
terms used in this Agreement without definitions have the meanings assigned to
them in the Plan.  References to Sections are to Sections of this Agreement
unless otherwise noted.


 
12.    Successors and Assigns.   Subject to Sections 2 and 3, the provisions of
this Agreement shall be for the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.
 
 
13.    Governing Law.  The laws of the State of Delaware govern the
interpretation, performance, and enforcement of this Agreement.
 
 
14.    Notices.  Any notice to the Company provided for in this Agreement will
be given to its Secretary at 10889 Wilshire Boulevard, Los Angeles, California
90024, and any notice to the Grantee will be addressed to the Grantee at his or
her address currently on file with the Company.  Any written notice will be
deemed to be duly given when received if delivered personally or sent by
telecopy, e-mail, or the United States mail, first class registered mail,
postage and fees prepaid, and addressed as provided in this paragraph.  Any
party may change the address to which notices are to be given by written notice
to the other party as specified in the preceding sentence.
 
 
15.    Privacy Rights.  By accepting this Award, the Grantee explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Agreement by and
among, as applicable, the Company and its affiliates for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan.  The Company holds or may receive from any agent designated by the Company
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in Occidental, details of this Common
Stock Award or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Grantee’s favor, for the
purpose of implementing, administering and managing the Plan, including
complying with applicable tax and securities laws (“Data”).  Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan.  These recipients may be located in the Grantee’s
country or elsewhere, and may have different data privacy laws and protections
than the Grantee’s country.  By accepting this Agreement, the Grantee authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes described above.  The Grantee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting the
Administrator in writing.  Refusing or withdrawing consent may affect the
Grantee’s ability to participate in the Plan.
 
 

3



--------------------------------------------------------------------------------



EXHIBIT 10.2

16.    Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to this Common Stock Award granted under the Plan
or future awards that may be granted under the Plan (if any) by electronic means
or to request the Grantee’s consent to participate in the Plan by electronic
means.  The Grantee hereby consents to receive such documents by electronic
delivery and, if requested, to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.




17.    Grantee’s Representations and Releases.  By accepting this Award, the
Grantee acknowledges that the Grantee has read this Agreement and understands
that the future value of any shares of Common Stock issued pursuant to this
Common Stock Award cannot be predicted and Occidental does not assume liability
in the event such shares of Common Stock have no value in the future; and the
Grantee will be solely responsible for the payment or nonpayment of taxes
imposed or threatened to be imposed by any authority of any jurisdiction.


In consideration of the grant of this Common Stock Award, no claim or
entitlement to compensation or damages shall arise from termination of this
Common Stock Award or diminution in value of this Common Stock Award or Common
Shares issued pursuant to this Common Stock Award resulting from termination of
the Grantee’s service as a member of the Board and the Grantee irrevocably
releases the Company from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting this Agreement, the Grantee shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.
   


 
OCCIDENTAL PETROLEUM CORPORATION
 
 
 
 
 
 
 
By:
 



The undersigned Grantee hereby (i) acknowledges receipt of an executed original
of this Agreement and a copy of the Memorandum, dated ____________, and (ii)
accepts the right to receive the Common Stock or other securities covered
hereby, subject to the terms and conditions of the Plan and the terms and
conditions hereinabove set forth.
 
 
 
 
Name:
 
 
Date:
 




4

